Citation Nr: 0306493	
Decision Date: 04/03/03    Archive Date: 04/10/03	

DOCKET NO.  99-13 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Whether the rating reduction for Hodgkin's disease from 
100 percent to 30 percent disabling was proper.

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





REMAND

The veteran had active service from July 1995 to March 1997.  

A review of the evidence of record discloses that by rating 
decision dated in March 1999, the VARO in Milwaukee reduced 
the schedular rating for the veteran's Hodgkin's disease from 
100 percent to 30 percent disabling, effective June 1, 1999.  
By rating decision dated in October 2000, the disability 
rating was decreased from 30 percent to 0 percent, effective 
January 1, 2001.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to the instant appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA is to assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating a claim.  It also includes new notification 
provisions.

A review of the claims folder reveals that, the RO has not 
apprised the appellant of the VCAA, and the potential impact 
this law might have on her claim.  This is in spite of the 
fact that a supplemental statement of the case issued in 
November 2002 gave the opportunity to the RO to provide the 
appellant with notification of the VCAA.  This violation of 
due process must be addressed before the Board can undertake 
any further action. The Board notes that there is no recent 
medical evidence of record pertaining to the status of the 
veteran's Hodgkin's disease. 

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102,5103, 5103A (West & 
Supp. 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  

2.  The RO should contact the veteran and 
request her to provide names and 
addresses of medical care providers from 
whom she has received treatment for her 
Hodgkin's disease since 2000.  She should 
then be asked to sign and submit 
appropriate forms authorizing release to 
VA of any records pertaining to treatment 
from any sources identified.  Thereafter, 
the RO should contact any medical 
provider identified and request them to 
furnish copies of all records of 
treatment of the veteran from 2000 to the 
present time, particularly in-patient and 
out-patient records of treatment 
pertaining to her Hodgkin's disease.  All 
responses from the medical providers, and 
all records obtained, should be 
associated with the claims folder.

3.  Thereafter, the RO should afford the 
veteran an examination by a health care 
professional knowledgeable in Hodgkin's 
disease for the purpose of determining 
the current nature and extent of severity 
of her Hodgkin's disease.  The claims 
folder and a copy of this REMAND must be 
furnished to the examining physician 
prior to the examination for review of 
the veteran's medical history, and the 
examiner must state for the record that 
such review has been accomplished.  All 
clinical findings should be reported in 
detail.  Such tests as the examining 
physician deems necessary should be 
performed.  The clinical findings and 
reasons upon which any opinions are based 
should be clearly set forth.

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, she should be 
provided with a supplemental statement of 
the case.  This supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





